DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US18/44343 filed July 30, 2018, which claims benefit of US Document No. 62/538,375 filed July 28,2017.
Information Disclosure Statement
The information disclosure statement (IDS) filed January 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltunen et al (US Publication No. 2016/0153144 A1, provided with the IDS filed 1/28/2020) in view of Harding et al (US Patent No. 6,686,464 B1, provided with the IDS filed 1/28/2020) and Orelma et al (US Publication No. 2015/0203594 A1, provided with the IDS filed 1/28/2020) and Spence K., et al.(Cellulose (2010) 17:835-843, provided with the attached PTO-892).
Applicants claim a method of synthesizing TEMPO-cellulose, the method comprising: disposing cellulose in an aqueous medium; disposing a first oxidizing agent and a second oxidizing agent in the aqueous medium; 5and oxidizing hydroxyl groups of the cellulose via the first and second oxidizing agents in the presence of a 2,2,6,6-tetramethylpiperidine 1-oxyl radical (TEMPO) catalyst.
Regarding Claim1, the Hiltunen et al publication teaches a method of synthesizing TEMPO cellulose (see para. [0018] ).  The problem solved by the invention is to improve oxidative treatment of cellulosic pulp (see para. [0035]). TEMPO catalyst favors oxidation of O6' and thus it is preferred, the method comprising: disposing cellulose in an aqueous medium (see para. [0019]).  The solution according to the invention is production of oxidized cellulose through the steps of (i) providing an aqueous pulp suspension with a consistency of at least 15wt%; disposing a first oxidizing agent in the aqueous medium (see para. [0019]); (ii) adding at least one oxidant to the suspension; and oxidizing hydroxyl groups of the cellulose via the first and second oxidizing agents in the presence of a 2,2,6,6-tetramethylpiperidine1-oxyl radical (TEMPO) catalyst (see para [0035]); TEMPO catalyst favors oxidation of O6' 
	Regarding Claim 2, the Hiltunen et al publication teaches the method of Claim 1, wherein the first oxidizing agent comprises sodium hypochlorite (NaOCl) (see para. [0038}); The preferred oxidant for use in the invention is alkali hypochlorite, such as NaClO). 
	Regarding Claim 3, the Hiltunen et al publication teaches the method of Claim 2, but does not specifically teach wherein the second oxidizing agent comprises oxone (KHSO5). Nonetheless, the Hiltunen et al publication teaches wherein peroxomonosulfate salts are possible oxidizing agents (see para. [0039]); Additionally,  stoichiometric oxidants can also be selected among following chemicals: peroxodisulfate, peroxomonosulfate salts and hydrogen peroxide. It would have been obvious to one of ordinary skill in the art to specify wherein potassium peroxomonosulfate or oxone is the second oxidizing agent through routine experimentation. 
	Regarding Claim 4, the Hiltunen et al publication teaches the method of Claim 2, but does not specifically teach wherein the second oxidizing agent comprises potassium persulfate (K2S208), sodium persulfate (Na2S208), ammonium persulfate ((NH4)2S208), sodium peroxide (Na202), calcium peroxide (CaO2), lithium peroxide (Li2O02), barium peroxide (BaO2), nickel peroxide (Ni2O3), nickel (Il) peroxide hydrate (NiO2xH20), sodium perborate tetrahydrate (NaBO3 4H20), magnesium peroxide (MgO2), terbium peroxide (TbO2), sodium percarbonate (Na2CO3 1.5H20) and hydrogen peroxide (H202), or zinc peroxide (ZnO2). Nonetheless, the Hiltunen et al publication teaches wherein  peroxodisulfate and peroxomonosulfate salts, organic peroxy acids and their salts, perborate salts, percarbonate salts, hydrogen peroxide and organic peroxides, urea peroxide, molecular oxygen and ozone are possible oxidizing 
	Regarding Claim 5, the Hiltunen et al publication teaches the method of claim 1, wherein the aqueous medium is an aqueous NaHCO3 solution, a sodium phosphate buffer solution, or a sodium bicarbonate solution (see para [0056]). Preparation of reagent solution: Sodium bromide (2g, purity 99%) and Na2CO3 10H20 (28.6g, purity 98%) were dissolved in ion-exchanged water (200ml).  The pH of the solution was then adjusted to 10.2 with sodium bicarbonate.  This solution was mixed with 148.9 g of aqueous sodium hypochlorite (10 wt-% solution); (see para. [0057)]; Mixing of reagent solution with pulp: 572.7 g of never-dried soft wood kraft pulp (35 wt-% consistency) was placed in a dough mixer and the previously described reagent solution was added into pulp). 
	Regarding Claim 6, the Hiltunen et al publication teaches the method of Claim 1, wherein the pH of the aqueous medium is between 6 and 10 (see para. [0044]).  Especially as TEMPO is used as the mediating catalyst alkali, such as NaOH, is advantageously added at the oxidation step for setting the pH to arrange of 9 to12, preferably to 10 to 11, and most preferably to about 10). 
	Regarding Claim 7, the Hiltunen et al publication teaches the method of Claim 1 further  comprising heating the aqueous medium while oxidizing the cellulose (see para[0042]).  Optimal temperature and pH are also depending on the practiced oxidation system. Generally, the oxidation is carried out between the ranges of 
	Regarding Claim 8, the Hiltunen et al publication teaches the method of Claim 7, but does not specifically teach wherein heating the aqueous medium comprises exposing the aqueous medium to microwave irradiation.  Nonetheless, it would have been obvious to one of ordinary skill in the art to specify wherein the heating comprises exposing the aqueous medium to microwave irradiation, during routine experimentation to identify the most convenient and efficient heating method. 
	Regarding Claim 9, the Hiltunen et al publication teaches an oxidized cellulose structure formed according to the method of Claim1, but does not specifically teach wherein the structure comprises a combination of cellulose form-l and cellulose form-ll.   Nonetheless, the Hiltunen et al publication teaches wherein the method involves adding an alkali to the cellulose (see para [0038]).  The preferred oxidant for use in the invention is alkali hypochlorite, such as NaClO (see para [0044]).  Especially as TEMPO is used as the mediating catalyst alkali, such as NaOH, is advantageously added at the oxidation step for setting the pH to arrange of 9 to 12, preferably to 10 to 11, and most preferably to about 10, and it is well known in the art that adding alkali to cellulose is the mercerization process that causes the transformation of cellulose in natural fibers to cellulose ll  (see for example US 6,686,464 B1 to Harding et al) (see col 5, In 11-13). Mercerization converts cellulose from its native form, cellulose l, to a more thermodynamically stable form, such as cellulose ll (see col 5, In 18-20). Suitable mercerizing agents include, but are not limited to, alkali metal hydroxides, such as sodium hydroxide (NaOH).   Accordingly, it would have been obvious to one of ordinary skill in the art to specify wherein the resulting oxidized cellulose structure formed according to the method taught by the Hiltunen et al publication comprises a combination of unmercerized cellulose form-l and mercerized cellulose form-ll, the proportion of which is determinable and controllable through routine experimentation. 

	Regarding Claim 11, the Hiltunen et al publication teaches the structure of Claim 9, but does not specifically teach wherein the structure is hydrophilic.  Nonetheless, it is well known in the art that TEMPO-oxidation of cellulose increases the hydrophilicity of the cellulose (see for example US 2015/0203594 A1 to Orelma et al) (see para [0018]).  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation (see para [0067]).  The contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e. similar to the values reported elsewhere (see Spence K., et al.,2010).  However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating quite hydrophilic surface. Furthermore, prolonged oxidation (over 30 seconds) was found to produce extremely hydrophilic surfaces pushing contact angle values well below the detection limit of 15 degrees, such that it would have been obvious to one of ordinary skill in the art to specify wherein the resulting oxidized cellulose structure formed according to the method taught by the Hiltunen et al publication is hydrophilic. 
Regarding Claim 12, the Hiltunen et al publication teaches the structure of Claim 9, but does not specifically teach wherein the structure has a contact angle of 20 degrees or more.  Nonetheless, it is well known in the art that TEMPO-oxidation of cellulose increases the hydrophilicity of the cellulose and decreases the contact angle from about 44 degrees to less than 15 degrees depending on the duration of oxidation (see for example Orelma et al at para. [0018]). The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation (see para. [0067]).  The contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e., similar to the values reported elsewhere (see Spence K., et al., Cellulose (2010) 17:835-843).  However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating a hydrophilic surface. Furthermore, prolonged oxidation (over 30 seconds) was found to produce 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Hiltunen et al publication with the teaching of the Orelma et al to reject the instant claims since both references disclose methods involving TEMPO oxidation of cellulose compounds. The Harding et al patent discloses mercerization cellulose l to cellulose ll.  The Spence et al reference discloses contact angles of cellulose films.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to synthesize a TEMPO-cellulose of the Hiltunen et al publication having hydrophilic structure in view of the recognition in the art, as suggested by the Orelma et al publication, that TEMPO-oxidation of cellulose increases the hydrophilicity of the cellulose.
	

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orelma et al (US Publication No. 2015/0203594 A1, provided with the IDS filed 1/28/2020) in view of Harding et al (US Patent No. 6,686,464 B1, provided with the IDS filed 1/28/2020), Spence K., et al.(Cellulose (2010) 17:835-843, provided with the attached PTO-892), Nishijima et al (US Publication No. 2016/0130056 A1, provided with the IDS filed 1/28/2020). 
Applicants claim a TEMPO-cellulose structure comprising: a combination of cellulose form-I and cellulose form-II, wherein a contact angle of water on a surface of the structure is 20 degrees or more.
Regarding Claim 13, the Orelma et al publication teaches TEMPO-cellulose structure (see para [0018]).  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-2, were placed in a glass petri dish, and the TEMPO solution was added on the NFC-films.  The NFC-films were kept in the solution varying times from 10 to 300 sec, and the oxidation reaction was stopped by an ethanol addition, and the hydrophilicity increases with oxidation time and correspondingly the contact angle decreases from about 44 degrees to less than 15 degrees (see para [0067}).  The  contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e. similar to the values reported elsewhere (see Spence K., et al., 2010). However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating quite hydrophilic surface.  Furthermore, prolonged oxidation (over 30 seconds) was found to produce extremely hydrophilic surfaces pushing contact angle values well below the detection limit of 15 degrees).  Accordingly, it would have been obvious to one of ordinary skill in the art to specify wherein the contact angle of water on a surface of the structure is 20 degrees or more through the routine experimentation on the oxidation time.  Furthermore, the Orelma et al publication teaches wherein the TEMPO oxidation involves adding an alkali to the cellulose (para [0042]).  The mentioned TEMPO oxidation is generally carried out by adding the NFC film in to an aqueous solution (including the carboxylation chemicals), which has as lightly alkaline pH, such as a pH of 8-12, preferably about 10), and it is well known in the art that adding alkali to cellulose is the mercerization process that causes the transformation of cellulose in natural fibers to cellulose II (see for example Harding; col 5, In 11-13). Mercerization converts cellulose from its native form, cellulose l, to a more thermodynamically stable form, such as cellulose II (col 5, In 18-20) Suitable mercerizing agents include, but are not limited to, alkali metal hydroxides, such as sodium hydroxide (NaOH)). Accordingly, it would have been obvious to one of ordinary skill in the art to specify wherein the resulting TEMPO-oxidized cellulose structure taught by the Orelma et al publication comprises a combination of unmercerized 
Regarding Claim 14, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach wherein the contact angle of water on the surface of the structure is not greater than 90 degrees.  Nonetheless, following from arguments in Claim 13 wherein the TEMPO-oxidation of cellulose decreases the contact angle with increasing oxidation time (see Claim 13, see also the Orelma et al publication para [0067]). The contact angles were seen to decrease rapidly as a function of oxidation time.  The contact angle of the unmodified NFC-film was 44 degrees, i.e. similar to the values reported elsewhere (see Spence K., et al., 2010). However, after only 10 seconds of oxidation, the contact angle was reduced from 44 degrees to 19 degrees indicating quite hydrophilic surface.  Furthermore, prolonged oxidation (over 30 seconds) was found to produce extremely hydrophilic surfaces pushing contact angle values well below the detection limit of 15 degrees,  it would have been obvious to one of ordinary skill in the art to specify wherein the contact angle of water on the surface of the structure is not greater than 90 degrees.  
Regarding Claim 15, the Orelma et al publication  teaches the structure of Claim 13, but does not specifically teach comprising a greater weight percent of cellulose form-l.  Nonetheless, following the arguments in Claim 13 wherein the alkaline TEMPO-oxidation process also mercerizes the cellulose from form-l to form-II and also that the oxidation time is controlled to control the contact angle (see Claim 13), it would have also been obvious to one of ordinary skill in the art to further specify wherein the structure comprises a greater weight percent of cellulose form-during the routine experimentation on the oxidation time. 
Regarding Claim 16, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach comprising a greater weight percent of cellulose form-ll. Nonetheless, following the arguments in Claim 13 wherein the alkaline TEMPO-oxidation process also mercerizes the cellulose from form-I to form-Il and also that the oxidation time is controlled to control the contact angle (see Claim 13), it would have also been obvious to one of ordinary skill in the art to further specify wherein the 
Regarding Claim 17, the Orelma et al publication  teaches the structure of Claim 13 being devoid of a hydrophilic coating or layer (see para [0018])  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation; (the teaching is for only the TEMPO-oxidation of the cellulose structure). 
Regarding Claim 18, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach comprising a nanofilm or a nanomembrane.  Nonetheless, the Orelma et al publication teaches wherein the films are used in diagnostic assays or biofilters (see para [0018]).  The present invention concerns a method for topographical modification of water resistant nanofibrillar cellulose (NFC) films with TEMPO-oxidation, particularly to provide a platform of diagnostic assays, or to provide a biofilter, and it would have been obvious to one of ordinary skill in the art to specify wherein the structure comprises a nanofilm or a nanomembrane instead to adapt to the nanoscale assays or biofilters typical of the art.  
Regarding Claim 19, the Orelma et al publication teaches the structure of Claim 13, but does not specifically teach a biodegradable packaging material comprising the structure.  Nonetheless, it would have been obvious to one of ordinary skill in the art to specify wherein the TEMPO-oxidized cellulose structure taught by the Orelma et al publication is used in one of the many various industrial uses known in the art, such as a biodegradable packaging material (see for example US 2016/0130056 A1 to Nishijima et al (see para, [0002]). This invention relates to a sheet material having gas barrier properties, which is used not only in the packaging field of foods, medical products, commodities and the like, but also for electronic members (see para [0034]).  The starting fine fibers for the fine fiber layers used in the sheet materials of the respective embodiments include, for example, cellulose.  Of these, cellulose fibers are preferred (see para. [0056]).  As a method of chemically treating cellulose, there is proposed such a treating method wherein 2,2,6,6-tetramethyl-1-piperidinyloxyradicals (TEMPO) are used as a catalyst and an oxidant such as sodium hypochlorite or a bromide such as sodium bromide is added while adjusting the pH).

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining a desired result because the skilled artisan would have expected the analogous TEMPO-cellulose materials to react similarly.  The Harding et al patent discloses mercerization cellulose l to cellulose ll.  The Spence et al reference discloses contact angles of cellulose films.  The Nishijima et al disclose the known industrial application of cellulose, such as use as sheet material having gas barrier properties and packaging of products.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant(s) invention having the Orelma et al publication before him to obtain the instantly claimed TEMPO-cellulose in view of their close related structures and the resulting expectation of similar surface properties.	

Summary


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623